Berdon, J.,
dissenting. I am concerned with the majority’s footnote 3, which states that the petitioner’s writ of error raises “significant questions as to the sub*417ject matter jurisdiction of this court.” If the majority is really serious about our not having subject matter jurisdiction in this case, then we must address this issue first. A “court may raise the issue of its subject matter jurisdiction sua sponte and must dismiss the case if it finds subject matter jurisdiction to be lacking. . . . [O]nce the question of lack of jurisdiction of a court is raised, [it] must be disposed of no matter in what form it is presented . . . and the court must fully resolve it before proceeding further with the case.” (Citations omitted; internal quotation marks omitted.) State v. Carey, 222 Conn. 299, 305, 610 A.2d 1147 (1992).
How, then, can the majority profess to be concerned about the “troubling” subject matter jurisdiction questions presented in this writ, and then quickly sweep them away in a footnote? “[W]henever a court discovers that it has no [subject matter] jurisdiction, it is bound to dismiss the case . . . .” (Emphasis added; internal quotation marks omitted.) Concerned Citizens of Sterling v. Sterling, 204 Conn. 551, 557, 529 A.2d 666 (1987); see also Practice Book § 145 (“[a]ny claim of lack of jurisdiction over the subject matter cannot be waived; and whenever it is found after suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action”). Under the circumstances, if the majority believes that the issue of this court’s jurisdiction raises “novel and difficult questions,” then we should order rebriefing and reargument on that issue.
As for the merits, a principal issue in this case was the intent of the petitioner, as evidenced by the trial court’s instruction to the jury that the “state asks you to infer that Mr. Walker intended to cause [the victim’s] death from all the circumstances surrounding his death which it claims it proved.” The petitioner claimed ineffective assistance of appellate counsel because that counsel failed to challenge in the appeal the following *418trial court instruction: “It is your right to draw inferences if you conclude that the facts that you find proven, reasonably establish other facts by reason and logic and are not a result of speculation, surmise or guesswork.” In State v. Rodgers, 198 Conn. 53, 57, 502 A.2d 360 (1985), the trial court, while instructing the jury on circumstantial evidence, stated that an inference may be drawn if “ ‘it is more probable that the fact to be inferred is true.’ ” We reversed the defendant’s conviction because that instruction, which is virtually identical to the one at issue in this writ of error, impermissibly diluted the state’s burden of proof. In reversing the conviction in Rodgers, “we refused to follow the traditional route of reading the charge in its entirety to determine whether the jury was apt to have been misled by the instruction. We specifically held that ‘[t]here exists such a contradiction between the erroneous instruction and the admixture of correct doctrine that as a whole it cannot be said that the incorrect statement did not influence the jury.’ Id., 59. In State v. Whalen, 200 Conn. 743, 757, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986), this court reasoned that ‘[w]here the principal factual issue is intent, which is characteristically proven by circumstantial evidence . . . the court’s instructions regarding the use of circumstantial evidence as proof of this essential element are subject to close scrutiny.’ . . . Because intent is routinely proven by circumstantial evidence, the need for the rule is evident; without it, there exists the likelihood that a jury could convict a defendant of the crime charged without the state proving each element beyond a reasonable doubt.” Bunkley v. Commissioner, 222 Conn. 444, 468, 610 A.2d 598 (1992) (Berdon, J., dissenting).
Since I believe that the correct focus should be on whether the result of the appeal would be different when determining prejudice for ineffective assistance *419of appellate counsel; id., 466-67; I would find that the habeas court abused its discretion in denying the petitioner certification to appeal and I would grant the writ of error. Accordingly, I dissent.